DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 0 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/25/2020 has been entered.
Allowable Subject Matter
Claims 16-35 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious all the limitations of the present invention.  Specifically, prior art does not discloses “feed a two-dimensional spectrum of a Range-Doppler matrix of the plurality of Range-Doppler matrices into a first processing path and a second processing path, where the first processing path is configured to produce the periodically-updated dwell list by determining elements of the Range-Doppler matrix which are most likely to contain energy of radar targets using a log- likelihood function (LLF), and where the second processing path is configured to 
The closest prior art is Alland (US 7,639,171) which discloses feeding two dimensional range-Doppler matrices into a first and second processing path (6:5-60 and as shown in Fig. 5 which shows a ranging FFT and Doppler FFT fed into two processing paths) in order to update a dwell list (7:24-35).  However, Alland does not disclose using a log-likelihood function/ratio to periodically update the dwell list in a first processing path in order to collect and process data to detect targets in dependence of the periodically-updated dwell list in a second processing path.  In fact, Alland discloses that the first processing path is used to estimate range and Doppler whereas the second processing path is used to estimate angle of arrival.  In other words, Alland is not updating a dwell list in one processing path to be imported in the other processing path.  
In the same field of endeavor, Pomerance (US 2014/0361919) discloses “Referring back to FIG. 1, in block, 114, the log-likelihood statistic is compared to a threshold value. The threshold value can be fixed at design time, or it can be adaptively changed in order to control the number of false detections. The detection of the target is determined if the log-likelihood statistic is below the threshold value, in block 116. This corresponds to detecting whether the data has the same statistical properties as the measured background (Para. [0029]).”  However, Pomerance does not disclose using a log-likelihood function/ratio to periodically update the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly be labeled “Comments on Statement of Reasons for Allowance.”  
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029.  The examiner can normally be reached on 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M.W.J./Examiner, Art Unit 3648                                                                                                                                                                                                        
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648